Citation Nr: 0413655	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
idiopathic angioedema. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for sinusitis and hay 
fever (allergic rhinitis).

4.  Entitlement to an increased rating for Osgood-Schlatter's 
disease, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1990 until July 
1991, including service in Southwest Asia during Operation 
Desert Shield/Storm.  She also had service as a member of the 
Army Reserves, with various periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1998 and March 2001 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Montgomery, Alabama.

As to the issues of entitlement to service connection for 
idiopathic angioedema on a de novo basis, and an increased 
rating for Osgood-Schlatter's disease, right knee, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO denied reopening the previous denied claim of 
entitlement to service connection for swelling of the hands 
and face (now characterized as idiopathic angioedema) when it 
issued an unappealed rating decision in February 1997.

2.  Evidence submitted since the February 1997 rating 
decision, when viewed in the context of the entire record, is 
not duplicative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The competent evidence does not show that GERD is 
causally related to service.

4.  The competent evidence does not show that allergic 
rhinitis is causally related to service.

CONCLUSIONS OF LAW

1.  Evidence received since the February 1997 rating 
decision, wherein the RO denied reopening the previous denial 
of service connection for swelling of the hands and face (now 
characterized as idiopathic angioedema) is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107(b), 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.160(d), 
20.1103 (2003).

2.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2003).

3.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO's March 2001 rating decision and September 2002 
Statement of the Case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  A 
March 2003 letter apprised the veteran of the VCAA of 2000, 
and information and evidence he needed to submit to 
substantiate his claim as well as VA's development 
assistance.  Based on the above, the Board finds that the 
requirements under the VCAA with respect to the duty to 
notify have been satisfied in this case and that no further 
notice is required.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, regarding the issues of service 
connection for GERD and for sinusitis/allergic rhinitis, a 
substantially complete application was received on June 15, 
1998.  Thereafter, in a rating decision dated in March 2001 
that issue was denied.  

Only after that rating action was promulgated did the AOJ, in 
March 2003, provide notice of the VCAA of 2000 to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Regarding the veteran's request to reopen a claim of 
entitlement to service connection for idiopathic angioedema, 
a substantially complete application was received on August 
25, 1998.  Thereafter, in a rating decision dated in October 
1998, that issue was denied.  Only after that rating action 
was promulgated did the AOJ, in June 2002, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  




Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  




All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

VA's duty includes making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  



In a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical records are affiliated with the claims file.  

Moreover, private and VA post service clinical reports are 
included in the record.  Furthermore, a transcript of the 
veteran's August 2003 hearing before the undersigned is 
associated with the claims file.

Additionally, the Board has considered whether the VCAA 
requires that the veteran be provided with an examination in 
this case.  In this vein, the law provides that the 
assistance offered by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the case at hand, the evidence does not indicate that the 
claimed disabilities or symptoms may be associated with the 
veteran's active service.  In fact, the service medical 
records were completely silent as to GERD, sinusitis or 
allergic rhinitis.  Moreover, the competent evidence of 
record does not causally relate any of these conditions to 
the veteran's military service.  Thus, in the circumstances 
of this case, there is no need for a VA examination.

In consideration of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claims.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The RO's development and notice 
letters discussed above advised the claimant that he 
could submit additional evidence.  It appears to the 
Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the record 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


General Service Connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6(a)(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.



The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.


For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Service Connection-Undiagnosed Illness

Old version of 3.317

During the pendency of this appeal, in June 2003, the 
regulations governing undiagnosed illnesses were amended.  

Prior to June 2003, it was provided that VA pay compensation 
to any Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms that began during active military service or 
which became manifest to a degree of 10 percent or more not 
later than December 31, 2001.  38 C.F.R. § 3.317(a).  
Moreover, such illness cannot be attributed to any known 
clinical diagnosis.  Id.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Regarding chronicity, 38 C.F.R. § 3.317(a)(3) held that 
disabilities in existance for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Moreover, compensation was not to be paid if: (1) there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Finally, it was indicated that the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  It was further indicated that the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  


Revised Version of 3.317

As amended in June 2003, an undiagnosed illness must either 
begin during active military service or which become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a).  

Like it's predecessor, the new version of 3.317 requires that 
the illness claimed cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  

The new version of 3.317 introduces the term "qualifying 
chronic disability," defined as a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (A) An undiagnosed illness, 



(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, 

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under38 U.S.C.A. § 1117 subsection (d) 
warrants a presumption of service connection.

The amended 3.317 further defines the term medically 
unexplained chronic multisymptom illness as a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).    

Section 3.317, as amended effective June 2003, retains the 
earlier 6-month definition of chronicity.  38 C.F.R. 
§ 3.317(a)(2)(ii)(4) and the list of signs and symptoms 
remains unchanged.  

Such signs, again, include but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The limitations imposed by 38 C.F.R. § 3.317(c) were 
unaffected by the amendment, as were the definitions noted 
under 38 C.F.R. § 3.317(d).  



New and Material Evidence
Analysis

The veteran initially raised a claim of entitlement to 
service connection for swelling of the face in December 1994.  
At that time, she also complained of rashes on her arms and 
hands.  In a July 1995 rating decision, the RO denied service 
connection for swelling of the hands and face due to an 
undiagnosed illness.  The evidence of record at that time 
included the veteran's service medical records, private 
treatment reports and a VA examination report.  

In denying the claim, the RO found that the service medical 
records failed to reveal any indication of hand or face 
swelling during active duty.  Rather, the evidence showed a 
single episode of swelling in September 1992, which was 
treated at the Methodist Hospital of Hattiesburg during a 
period of ACDUTRA.  Moreover, while a March 1995 VA 
examination contained complaints of persistent recurrent 
swelling, there was no objective confirmation of that fact.  
Thus, the RO found no basis for an award of service 
connection, either on a direct basis or presumptively as due 
to an undiagnosed illness.

The veteran did not appeal the July 1995 determination and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

In February 1997, the RO denied reopening the prior denial of 
service connection for swelling of the face and hands.  It 
was determined that the veteran had not submitted new and 
material evidence to reopen the claim.  

The veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  

In June 1998, the veteran sought to reopen her claim of 
entitlement to service connection for swelling of the face 
and hands.  The RO characterized the disability as 
"idiopathic angioedema" and rejected the veteran's request 
in an October 1998 rating action.  Following receipt of 
additional medical evidence, the RO affirmed the denial in a 
November 1998 rating action.  


In January 1999, the veteran submitted a notice of 
disagreement with respect to the October 1998 rating 
decision.  An appeal was perfected in August 1999.  

The evidence submitted subsequent to the last final prior 
denial in February 1997 includes VA outpatient treatment 
reports from 1996 through 2002, and a VA examination report 
dated in November 2002.  

Additionally, private treatment records dated in 1995 and 
1996 have been added to the record.  Finally, the RO has 
received correspondence dated in September 2001 and July 2003 
from a private physician, Dr. JRB, since the last final 
February 1997 rating decision. 

Upon reviewing the newly submitted evidence, the Board finds 
several documents that constitute new and material evidence.  
First, VA outpatient treatment records dated in July 1994, 
June 1995, March 1998 and June 1998 reveal objective evidence 
of facial swelling.  Such evidence is non-cumulative, as it 
speaks to the issue of continuity of symptoms.  

Moreover, in demonstrating such continuity of symptomatology 
between service and the present day, such records bear 
directly and substantially upon the specific matter under 
consideration, namely, the question of nexus.  Thus, those 
submissions are new and material under 38 U.S.C.A. 
§ 3.156(a).  

Similarly, the September 2001 letter written by Dr. JRB also 
constitutes new and material evidence.  That communication 
contained an etiological opinion relating the veteran's 
current angioedema to active service.  

As no such opinion was previously of record, the letter is 
"new" as contemplated under 38 C.F.R. § 3.156(a) and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




Having determined that new and material evidence has been 
received in this case, the veteran's claim of entitlement to 
service connection for idiopathic angioedema is reopened.  


Service Connection-GERD

Factual Background

The veteran's service medical records do not reveal any 
complaints of, or treatment for, GERD.  Moreover, her 
outprocessing examination in June 1991 was normal, and she 
denied any gastrointestinal complaints in a report of medical 
history.

Following service, the veteran received a VA examination in 
March 1995.  Her digestive system was normal at that time.

A private treatment report dated in October 1996 indicated 
normal gastrointestinal findings.

A December 1997 VA treatment report noted complaints of 
dysphagia, associated with tongue swelling.  

A March 1999 VA treatment record indicated occasional 
heartburn and indigestion symptoms.

In April 1999, the veteran presented for VA care with 
complaints of nausea and vomiting.  

A May 1999 VA clinical report shows an assessment of GERD.  
This was verified by an upper GI examination.  A June 1999 VA 
record included an impression of GERD, stable.  GERD symptoms 
were again noted in a July 1999 report.

A December 2001 VA outpatient treatment report reflected 
continued care for GERD.


Analysis

As noted previously, the law provides a presumption of 
service-connection for Persian Gulf War veterans who acquire 
certain conditions, such as gastrointestinal signs or 
symptoms, on or prior to December 31, 2006.  While such law 
has undergone revisions, the criteria relevant to the veteran 
here have remained unchanged.  Either before or after June 
2003, to be entitled to such presumption, the condition must 
be "chronic," defined as existing for 6 months or more.  
See 38 C.F.R. § 3.317(a)(3).  Moreover, the condition cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  

Here the veteran has been diagnosed with GERD.  As the 
veteran's gastrointestinal disorder is therefore attributed 
to a known clinical diagnosis, she has failed to satisfy the 
criteria set forth under 38 C.F.R. § 3.317.  Accordingly, an 
award of service connection via application of 38 C.F.R. 
§ 3.317 is not warranted here.  The Board further finds that 
no additional presumptions are applicable in the instant 
case.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346; Hickson, supra.  

In the present case, the evidence of record indicates a 
diagnosis of GERD.   Therefore, the first element of a 
service connection claim has been satisfied.  



However, the evidence of record does not establish the 
remaining requirements for an award of service connection.  
Indeed, there is no showing of treatment for GERD during 
service.  Moreover, the competent evidence is lacking any 
etiological opinion linking the veteran's current GERD to 
active duty. 

In conclusion, the evidence does not reveal in-service 
findings of GERD, nor do current medical records relate such 
disorder to active duty.  Finally, as the veteran's 
gastrointestinal symptomatology is attributable to a known 
diagnosis, the presumption afforded under 38 C.F.R. § 3.317, 
for undiagnosed illnesses, does not apply.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Service Connection-Sinusitis and Hay Fever (Allergic 
Rhinitis)

Factual Background

The veteran's service medical records do not reveal any 
complaints of, or treatment for sinusitis or allergic 
rhinitis.  A sore throat was indicated in an October 1990 
treatment report, but the diagnosis was possible strep 
throat.  Later that month, she was diagnosed with 
tonsillitis.

The veteran's outprocessing examination in June 1991 was 
normal.  The veteran did indicate in an April 1991 report of 
medical history that she suffered from hay fever.  She denied 
sinusitis.

Following service, a March 1995 VA examination showed normal 
sinuses.  

A VA treatment record dated in March 1998 contained an 
assessment of acute sinusitis.



A May 1998 VA treatment report noted complaints of blockage, 
sneezing and itching of her throat.  The veteran stated that 
such symptoms might be worse in the spring season.  The 
impression was probable allergic rhinitis.  The examiner 
stated that, in his opinion, such rhinitis was a distinct and 
separate disorder from her idiopathic angioedema.  

A June 1998 VA record contained a finding of boggy interior 
turbinates.  The assessment was acute sinusitis. 


Analysis

As noted previously, the law provides a presumption of 
service-connection for Persian Gulf War veterans who acquire 
certain conditions, such as gastrointestinal signs or 
symptoms, on or prior to December 31, 2006.  While such law 
has undergone revisions, the criteria relevant to the veteran 
here have remained unchanged.  

Either before or after June 2003, to be entitled to such 
presumption, the condition must be "chronic," defined as 
existing for 6 months or more.  See 38 C.F.R. § 3.317(a)(3).  
Moreover, the condition cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Here the veteran is claiming entitlement to service 
connection for allergic symptomatology.  She has been 
diagnosed with acute sinusitis and allergic rhinitis.  As the 
veteran's sinus disorders are therefore attributed to a known 
clinical diagnosis, she has failed to satisfy the criteria 
set forth under 38 C.F.R. § 3.317.  Accordingly, an award of 
service connection via application of 38 C.F.R. § 3.317 is 
not warranted here.  The Board further finds that no 
additional presumptions are applicable in the instant case.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346; Hickson, supra.  

In the present case, the evidence of record indicates 
diagnoses of acute sinusitis and allergic rhinitis.  
Therefore, the first element of a service connection claim 
has been satisfied.  However, the evidence of record does not 
establish the remaining requirements for an award of service 
connection.  Indeed, despite an indication of hay fever on a 
report of medical history, there is no showing of treatment 
for these conditions during service.  Moreover, the competent 
evidence is lacking any etiological opinion linking acute 
sinusitis and/or allergic rhinitis to active duty. 

In conclusion, the evidence does not reveal in-service 
findings of sinusitis or allergic rhinitis, nor do current 
medical records relate such disorders to active duty.  
Finally, as the veteran's allergic symptomatology is 
attributable to known diagnoses, the presumption afforded 
under 38 C.F.R. § 3.317, for undiagnosed illnesses, does not 
apply.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
idiopathic angioedema, the appeal is granted to this extent 
only.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for sinusitis and hay fever 
(allergic rhinitis) is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO did not provide the appellant with a development 
letter consistent with the notice requirements of the VCAA on 
the issue as to increased evaluation for Osgood-Schlatter's 
disease, right knee, as clarified by Quartuccio, supra.  
Indeed, VA issued correspondence dated in March 2003.  That 
letter informed the veteran of VA's duty to assist under the 
VCAA.  However, that letter discussed the types of evidence 
necessary to substantiate a claim of entitlement to service 
connection, pertinent to other claims addressed in that 
communication.  The March 2003 letter neglected to discuss 
the types of evidence needed to substantiate the increase 
rating claim, and therefore that correspondence is inadequate 
as that issue.  

Further regarding the veteran's increased rating claim for 
Osgood-Schlatter's disease, right knee, the Board notes that 
the veteran's last VA orthopedic examination was conducted in 
August 1997.  As a significant period of time has elapsed 
since that evaluation, the findings therein must be regarded 
as stale.  Therefore, the veteran should be scheduled for 
another orthopedic evaluation, to determine her present state 
of disability.

With respect to the issue of entitlement to service 
connection for idiopathic angioedema on a de novo basis, the 
Board finds that the opinion expressed in a November 2002 VA 
examination is inadequate.  At that time, it was concluded 
that the etiology of the veteran's idiopathic angioedema was 
unknown.  However, in arriving at that determination, the 
examiner did not discuss an earlier September 2001 opinion 
written by Dr. JRB, which professed a link between current 
symptomatology and that found in 1992, during a period of 
ACDUTRA.  A responding discussion on this point would be 
useful in the adjudication of this appeal.  Therefore, 
further commentary should be sought on this matter.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate available medical specialist 
including on an outpatient basis for the 
purpose of ascertaining the current 
nature and extent of severity of her 
right knee disability.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003), and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  

It is requested that the examiner address 
the following medical issues:

(a) Does the service-connected right knee 
disability involve only the nerves, or 
does it also involve the muscles and 
joint structure?

(b) Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right knee disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right knee disability, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
knee disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.

4.  The VBA AMC should contact the VA 
examiner who evaluated the veteran in 
November 2002 for idiopathic angioedema 
and request that he clarify the opinion 
given at that time.  Specifically, he 
should be asked to address the September 
2001 letter written by Dr. JRB.  If the 
VA examiner from November 2002 is 
unavailable to respond to this inquiry, 
another comparably qualified examiner may 
provide an opinion in his place. 

In either case, the claims file must be 
thoroughly reviewed before a response is 
provided. 

If another examination is found to be 
useful in answering this query, than one 
should be scheduled and all relevant 
tests should be accomplished.   

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for angioneurotic 
edema on a de novo basis, and an 
increased evaluation for Osgood 
Schlatter's disease of the right knee.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the 
outcome of her claims for service connection and for an 
increased evaluation, and may result in their denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).


	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



